EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  The highest numbered claim previously presented was 23 and not 24 as indicated in the amendment.  New claims 25-30 are therefore misnumbered.
Misnumbered claims 25-30 been renumbered 24-29.
Authorization for this examiner’s amendment was given in an interview with Kirk M. Nuzum on May 6, 2021.
Claims 27 and 29 have been amended as follows:
27.  The balloon wrapping method according to claim 20, further comprising: disposing a pleating section and a folding section comprising the plurality of folding members on a base and orienting each of the pleating section and the folding section in a different direction by a predetermined angle from each other.
29.  The balloon wrapping method according to claim 17, further comprising: preventing direct contact of the balloon and surfaces of the folding members with the first film and the second film.
Allowable Subject Matter
Claims 17, 18, 20, 21 and 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance.
None of the cited references teach or reasonably suggest moving the folding members rotationally to fold the wing shapes formed in the balloon along the circumferential direction while rotating the shaft in the direction reverse to the rotary movement direction of the folding members, as recited in claim 17.  Moreover, Kokish discloses rotating the stent/balloon assembly during the crimping (i.e., folding) process ([0058] of Kokish).  In Kokish, however, rotationally moving the folding members (i.e., closing the iris) and rotation of the stent/balloon assembly do not occur simultaneously.  Rather, the crimping force in Kokish is applied to the stent by closing the iris of the crimping assembly (rotating the folding members), then the stent assembly is rotated and then further crimping occurs ([0058] of Kokish).
The prior art as a whole therefore fails to teach or reasonably suggest the totality of the invention as defined by claim 17.  In the absence of further prior art guidance, it would not have been obvious to arrive at the invention of claim 17 without impermissible hindsight.  For the foregoing reasons, the invention of claim 17 is deemed non-obvious.  Claims 18, 20, 21 and 25-30 depend either directly or indirectly from claim 17 and are therefore also deemed non-obvious for the reasons set forth above with respect to claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746